 

OMNIBUS WAIVER AND MODIFICATION AGREEMENT

 

This Omnibus Waiver and Modification Agreement, made as of May 11, 2011 (the
“Agreement”), is being entered into among Mesa Energy Holdings, Inc., a Delaware
corporation (the “Borrower”), and the subscribers executing this agreement as
set forth on the signature pages hereto (the “Subscribers”).

 

WHEREAS, the Borrower and Subscribers entered into a subscription agreement (the
“Subscription Agreement”) pursuant to which the Borrower issued convertible
notes (the “Notes”) which were secured pursuant to a security agreement (the
“Security Agreement” and together with the Subscription Agreement and Notes, the
“Transaction Documents”), which Transaction Documents may be amended by a
Majority in Interest as defined therein; and

 

WHEREAS, in conjunction with one or more contemplated acquisitions (an
“Additional Acquisition”), the Borrower would like to raise additional funds
(the “Additional Investment”); and

 

WHEREAS, in connection with the Additional Investment, the maturity date of the
Notes would be extended and the conversion price of the Notes lowered in
exchange for the Subscribers agreeing to remove the existing Coal Creek property
from the Security Agreement and subordinate all remaining claims to the
Additional Investment; and

 

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby consent
and agree as follows:

 

1.          Subject to paragraph 4, the Notes are hereby amended as follows: (i)
the Maturity Date of the Notes, as defined therein, is hereby amended to July
31, 2013, and (ii) Section 2.1(b) of the Notes is hereby amended so that the
Fixed Conversion Price, as defined therein, to $0.125.

 

2.          Subject to paragraph 4, section 9(b) of the Subscription Agreement
is hereby amended so that the Pink Sheets is included in the definition of
“Principal Market” and the Subscribers hereby waive any defaults and any damages
from such defaults under the Transaction Documents as a result of the Borrower’s
common stock being quoted on the Pink Sheets.

 

3.          Subject to paragraph 4, (i) section 3.2 of the Security Agreement is
hereby amended so that the definition of “Collateral” excludes any property
owned by the Borrower relating to the Coal Creek Prospect in Oklahoma, and (ii)
the Security Agreement is hereby amended so that the security interest granted
to the Subscribers shall be subordinate to the security interest for the benefit
of the holders of the Additional Investment. The Subscribers shall prepare,
execute and file amended UCC-3 financing statements, at the Borrowers cost and
expense. In addition, the Subscribers covenant that they shall execute such
additional documents as reasonably requested, including a subordination
agreement, if requested in connection with the Additional Investment.

 

 

 

 

4.          This Agreement shall only be binding once it has been executed by a
Majority in Interest of the Subscribers and further provided that (i) an
Additional Acquisition, and (ii) the Additional Financing, are completed by July
31, 2011.

 

5.          Each of the Subscribers executing this agreement represent to the
other signatories hereto that it remains the holder of all the securities issued
to it by the Borrower and that no portion of its securities have been,
converted, paid or exchanged.

 

6.          Except as specifically set forth herein, all other terms of the
Transaction Documents remain in full force and effect.

 

7.          In this Agreement words importing the singular number include the
plural and vice versa; words importing the masculine gender include the feminine
and neuter genders. The word “person” includes an individual, body corporate,
partnership, trustee or trust or unincorporated association, executor,
administrator or legal representative.

 

8.          This Agreement may be amended, modified, superseded, cancelled,
renewed or extended, and the terms and conditions hereof may be waived, only by
a written instrument signed by all parties, or, in the case of a waiver, by the
party waiving compliance. Except as expressly stated herein, no delay on the
part of any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any waiver on the part of any party of
any right, power or privilege hereunder preclude any other or future exercise of
any other right, power or privilege hereunder.

 

9.          The division of this Agreement into articles, sections, subsections
and paragraphs and the insertion of headings are for convenience of reference
only and shall not affect the construction or interpretation of this Agreement.

 

10.         This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to conflicts of laws principles
that would result in the application of the substantive laws of another
jurisdiction. Any action brought by either party against the other concerning
the transactions contemplated by this Agreement shall be brought only in the
state courts of New York or in the federal courts located in the state of New
York. Both parties and the individuals executing this Agreement and other
agreements on behalf of the parties agree to submit to the jurisdiction of such
courts and waive trial by jury. The prevailing party (which shall be the party
which receives an award most closely resembling the remedy or action sought)
shall be entitled to recover from the other party its reasonable attorney's fees
and costs. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement.

 

 

 

 

11.         This Agreement may be executed in counterparts, all of which when
taken together shall be considered one and the same Agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile or PDF
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were an original
thereof.

 

IN WITNESS WHEREOF, the parties hereby execute this Agreement as of the date
first written above.

 

MESA ENERGY HOLDINGS, INC.

 

/s/ RANDY M. GRIFFIN   By: Randy M. Griffin   Its: Chief Executive Officer  

 

[Subscriber signatures page on the following page]

 

 

 

 

Subscribers Signature Page

 

WHALEHAVEN CAPITAL FUND LIMITED       /s/ ERIC WEISBLUM   By:  Eric Weisblum  
Its:  Partner       CHESTNUT RIDGE PARTNERS, LP       /s/ KENNETH HOLZ   By:
 Kenneth Holz   Its:  C.F.O.       BRIO CAPITAL L.P.       /s/ SHAYE HIRSCH  
By:  Shaye Hirsch   Its:  Managing Partner  

 

 

 

